Citation Nr: 1731856	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  15-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral foot condition, to include pes planus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to June 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The RO developed and adjudicated the appealed issue as entitlement to service connection for pes planus.  The Board has now broadened the issue on appeal, as currently reflected on the title page of this decision, to include any bilateral foot condition.  This recharacterization of the issue is needed to best reflect the broader scope of the issue intended by the Veteran, as shown by his April 2011 informal claim statement, where he described symptoms involving pain and discomfort in his feet.  Furthermore, the submitted medical records show other diagnoses, including mechanical foot pain, dystrophic toenails, and hammertoes.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

Private Medical Records

Initially, the Veteran must be given the opportunity to obtain any further private treatment records.  In an April 2011 statement, he wrote that he had received a recent diagnosis of "fallen arches" that in the physician's opinion was that it began while he was serving on active duty.  

In February 2011, the Veteran submitted a release of information for a private podiatrist.  He did not specify the date rate of treatment other than "ongoing."  With this form, he included some records from the podiatrist.  It is not clear if these were all of the treatment records from the private podiatrist.  Importantly, in this regard, these medical records do not include an opinion connecting the Veteran's current condition to his service.  Thus, it appears that the podiatrist did not write down her opinion or, conversely, that all of her records have not been obtained.  

The RO undertook no action to obtain any further records from the podiatrist.  Because any further records are potentially relevant, however, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  He should also be advised to talk with the podiatrist to ask if she may document her opinion indicating that the Veteran's current foot condition is related to service, unless she has already done so.  

VA Examination

The Board also finds that a new VA examination is needed.  

The Veteran previously underwent a VA examination in May 2013.  The examiner determined that his bilateral flat foot condition was less likely than not incurred in or caused by the retrocalcaneal bursitis that occurred during service.  The examiner explained that bursitis is not a cause of pes planus.  

The Board currently finds that this opinion, while clearly expressed and explained, is not entirely adequate.  Most significantly, the VA examiner did not have the Veteran's service treatment records (STRs) available to review.  The STRs were not obtained by the RO until September 2013, approximately four months after the May 2013 VA examination.  The VA examiner's reference to bursitis during service was accurate to this extent, but this information was supplied by the RO in its examination request.  Thus, the VA examiner did not have all of the other relevant details contained in the STRs.  Of note, the STRs show treatment not only for bursitis, but also myalgia in both feet and "no flat feet."  

Because the VA examiner did not have all of the relevant information to review, the examination is not based on a complete history, which diminishes its probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); see also, e.g., Kahana, 24 Vet. App. at 439 n. 8 (2011) (Lance, J., concurring) (distinguishing an incorrect factual premise, which has no probative value, from an incomplete factual premise).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claim, to specifically include treatment by his private (non-VA) podiatrist.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

The Veteran should also be advised to talk with this private podiatrist to ask if she can document her opinion indicating that the Veteran's current foot condition began during service.  

2.  Obtain all outstanding VA treatment records relating to the feet.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to address the claimed bilateral foot disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all bilateral foot disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (b), the examiner is asked to account for the service treatment records showing treatment on two occasions, including for retrocalcaneal bursitis and then myalgia.   

In answering these questions, the examiner is also asked to consider the statements from the Veteran indicating ongoing foot pain, discomfort, and limitations since service.  The examiner is asked to explain why the Veteran's statements make it more or less likely that the current conditions started during service.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

The examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




